Title: To John Adams from Timothy Dwight, 31 January 1801
From: Dwight, Timothy
To: Adams, John



Sir
New Haven, Jany 31st, 1801.

Mr. John Punderson Austin, Son of David Austin Esq. the present Collector, wishes me to write to you in his behalf. He has for a number of years done the business in the Office of his Father, who as Collector of this port; &, as appears by a certificate, signed by several of the most respectable merchants of this town, and now lying before me, has done it much to their satisfaction. His character is perfectly fair & amiable, so far as my knowledge extends; & he has, I believe, been bred either wholly, or chiefly, to this business. His Father is near his end, & wishes, if it should be proper, that his son, who is desirous of it also, may succeed him as collector.
I hope I shall not be considered as intruding, when I say, that he has my own favourable opinion, and good wishes for his success.
With the most respectful sentiments I have the honour to subscribe myself, Sir, your most obedient / & very humble servant,

Timothy Dwight.